Citation Nr: 1047282	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-13 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for benign thyroid nodular 
disease, hypothyroidism, and goiter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1951 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 2010, the Veteran and his spouse testified at a 
personal hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

The Veteran also submitted additional evidence consisting of a 
statement by Dr. KLN and information regarding atomic testing and 
his in-service exposure to radiation.  See 38 C.F.R. § 20.1304 
(2010).  The Board notes that the Veteran waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider the evidence in 
rendering its decision.

The issue of entitlement to service connection for 
prostate cancer has been raised by the record, but has not 
been adjudicated by the AOJ.  Therefore, the Board REFERS 
this issue to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is shown to have served aboard the U. S. S. Agawam 
during Operation Ivy in 1952 and been exposed to ionizing 
radiation.

2. Benign thyroid nodular disease, hypothyroidism, and goiter are 
not causally or etiologically related to the Veteran's military 
service, to include his exposure to ionizing radiation.
CONCLUSION OF LAW

Benign thyroid nodular disease, hypothyroidism, and goiter was 
not incurred in or aggravated by the Veteran's active duty 
military service and service incurrence may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ 
decision on the claims for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was provided 
with a VCAA notification letter in January 2006, prior to the 
initial unfavorable AOJ decision issued in September 2007.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such evidence 
for consideration.  Additionally, this letter provided notice as 
to disability ratings and effective dates.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, private medical records, and the an opinion from the 
Chief Public Health and Environmental Hazards Officer for VA, Dr. 
LRD, were reviewed by both the AOJ and the Board in connection 
with adjudication of his claim.  

The Board notes that on his application for benefits, the Veteran 
reported treatment by Dr. WL from 1957 to 2005, but indicated 
that the physician was now deceased.  The Veteran did not provide 
records from Dr. WL or ask VA to attempt to obtain such records.  
The law provides that, while VA is obligated to assist a claimant 
in the development of a claim, there is no duty on VA to prove 
the claim.  As the Court stated in Wood v. Derwinski, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 190, 
193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  Therefore, the Board determines 
that VA is not obligated to request the records identified by the 
Veteran when he has not provided VA with the necessary 
information to determine where to direct that request.
With regard to a VA examination, the Board finds that a current 
VA examination to determine whether the Veteran's currently 
diagnosed thyroid disorder is due to radiation exposure in 
service is not necessary.  In this regard, the Board notes the 
opinion from Dr. LRD.  Even though Dr. LRD did not personally 
examine the Veteran, the Board finds the opinion to be an 
adequate basis for deciding the claim.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In this regard, the Board observes 
that the nature of the Veteran's thyroid disorder is not in 
question, and his radiation exposure, including dose estimates, 
is documented in the claims file.  The only question is whether 
the two are related, which is very specialized and must be 
addressed by a physician with the appropriate training and 
knowledge.  It is clear from Dr. LRD's position as Chief 
Environmental Hazards Officer and his discussion of radiation 
exposure in his opinion that he has extensive knowledge in the 
area of radiogenic disease.  Further, Dr. LRD's opinion reflects 
thorough review of the Veteran's claim and associated documents 
in the claims file.  Therefore, the Board finds that Dr. LRD's 
opinion is sufficient, and a VA examination of the Veteran is not 
needed in this case.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Additionally, certain chronic disabilities, such as cancer, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In the case of a veteran who has been shown to have been exposed 
to radiation during service, a presumption of service connection 
has been established for the following diseases: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer of 
the pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall bladder, 
primary liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary glands, cancer of the urinary 
tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer 
of the brain; cancer of the colon; cancer of the lung; and cancer 
of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. 
§ 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one of the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may 
still benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic 
disease and claims exposure to ionizing radiation in service.  
Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that colon cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires 
that a request be made for any available records concerning the 
Veteran's exposure to radiation.  These records normally include 
but may not be limited to the Veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service treatment records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).
A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii).

The Veteran contends that he was exposed to ionizing radiation 
when stationed on board the U.S.S. Agawam, which participated in 
Operation Ivy.  Therefore, he contends that he is entitled to 
service connection for a thyroid disorder.  

First, the Board observes that the Veteran's thyroid disorder is 
benign; he does not have a diagnosis of thyroid cancer.  Hence, 
his current disorder is not presumed related to radiation 
exposure, nor is it a radiogenic disease.

However, the record confirms that the Veteran meets the criteria 
of a radiation-exposed veteran.  A June 2007 letter from the 
Defense Threat Reduction Agency (DTRA) confirms that the Veteran 
participated in Operation Ivy, conducted at the Pacific Proving 
Ground in 1952.  VA regulations recognize Operation Ivy as a test 
involving the atmospheric detonation of a nuclear device with an 
operational period of November 1, 1952 to December 31, 1952.  38 
C.F.R. § 3.309(d)(3).  Accordingly the Veteran meets the 
definition of a radiation-exposed veteran.  

A dose estimate was prepared by DTRA.  The maximum radiation dose 
for the Veteran was 18 rems external gamma dose, 0.5 rem external 
neutron dose, 0.1 rem internal committed dose to thyroid (alpha), 
and 7 rems internal committed dose to thyroid (beta + gamma).  
The Veteran's claim, including this dose estimate, was then 
reviewed by the Dr. LRD.  Dr. LRD indicated that a study of 
Japanese atomic bomb survivors had a 21 percent likelihood of 
developing benign thyroid disease.  Other than neoplastic changes 
to the thyroid, damage to the thyroid would be a deterministic 
effect, which generally requires a threshold dose of hundreds or 
thousands of rads.  He observed that X-ray doses of at least 1000 
rads are linked with hypothyroidism, but as indicated the 
Veteran's exposure did not reach that level.  Dr. LRD also noted 
that the maximum allowed radiation dose to any organ or tissue 
annually is 50 rems according to the Nuclear Regulatory 
Commission.  In light of the above, Dr. LRD concluded that it is 
unlikely that the Veteran's goiter or hypothyroidism is related 
to his in-service exposure to ionizing radiation.

In contrast to this opinion, the Board notes that there are 
multiple private treatment records that note the Veteran's 
reported radiation exposure in association with his thyroid 
disorder.  Additionally, the Veteran submitted a letter from Dr. 
KLM, an oncologist, who stated that it was certainly possible 
that the Veteran's radiation exposure in 1952 led to his medical 
problems, which would include his thyroid disorder. 

However, the Board observes that the treatment records are little 
more than statements reiterating the Veteran's medical history 
and offer no rationale for any opinion relating the thyroid 
disorder to the Veteran's military service.  The Board observes 
that the Court has found that guiding factors in evaluating the 
probity of a medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product of 
reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to the 
facts of the case.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 
(2008).  An opinion that contains only data and conclusions is 
afforded no weight.  Id.  Thus, the Board determines that the 
treatment records have no probative weight.

Additionally, the use of the word "possible" by Dr. KLM renders 
the statement speculative.  Under VA regulations and Court 
decisions, service connection may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (2007); 
see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  Therefore, the Board also accords no probative weight to 
Dr. KLM's opinion.  
Thus, the only competent and probative medical opinion is against 
the claim.  
The Board has considered the Veteran's written statements and 
testimony, as well as the testimony of his spouse.  Under certain 
circumstances, lay statements may serve to support a claim for 
service connection by demonstrating the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while the 
Veteran is competent to describe symptoms, such as weight gain 
and lethargy, and his spouse can speak to weight gain as well, 
they are not competent to offer evidence on the cause of those 
symptoms or the onset of the Veteran's currently diagnosed 
thyroid disorder.  Additionally, they are not competent to 
provide an opinion as to the etiology of the Veteran's thyroid 
disorder, whether relating the disorder to radiation exposure or 
military service in general.  

Further, both the Veteran and his spouse have offered evidence 
regarding the onset of his thyroid disorder, indicating that the 
Veteran's symptoms were first noticeable around 1967.  
Additionally, on his application for benefits, the Veteran 
reported treatment beginning in 1957, and indicated that the 
disorder was not properly diagnosed until 1967.  Thus, the 
earliest date associated with the Veteran's symptoms is 1957, two 
years after service discharge.  Hence, the Veteran and his 
spouse's statements with regard to symptom onset do not serve to 
suggest continuity of symptomatology since service.  

Therefore, the Board concludes that although the Veteran has a 
currently diagnosed thyroid disorder and documented exposure to 
ionizing radiation in service, the competent and probative 
evidence is against a relationship between the disorder and his 
military service.  The Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as there is no 
competent and probative evidence in favor of the Veteran's claim, 
the preponderance of the evidence is against the claim for 
service connection for a thyroid disorder.  Therefore, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal, and his service connection claims must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 



ORDER

Service connection for benign thyroid nodular disease, 
hypothyroidism, and goiter is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


